ORDER

PER CURIAM:
Mark C. Reid appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Mr. Reid was convicted of one count of forcible rape and sentenced to life imprisonment. On appeal, Mr. Reid claims the motion court should have granted him an evidentiary hearing to determine whether his trial counsel was ineffective for (1) failing to respect Mr. Reid’s decision not to testify; (2) failing to take any curative action after the jury foreperson saw Mr. Reid in jail clothing, handcuffs, and shackles; and (3) failing to corroborate Mr. Reid’s story that he had a legitimate purpose for being in the neighborhood of the crime scene two months after the rape occurred. This court finds that Mr. Reid’s motion does not plead facts entitling him to an evidentiary hearing on his claims. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The motion court’s denial of Mr. Reid’s Rule 29.15 motion without an evidentiary hearing is affirmed. Rule 84.16(b).